United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Gaffney, SC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1769
Issued: March 16, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 22, 2011 appellant filed a timely appeal from a January 26, 2011 merit decision
of the Office of Workers’ Compensation Programs (OWCP) denying her claim.1 Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

Under the Board’s Rules of Procedure, the 180-day time period for determining jurisdiction is computed
beginning on the day following the date of OWCP’s decision. See 20 C.F.R. § 501.3(f)(2). As OWCP’s merit
decision was issued on January 26, 2011, the 180-day computation begins January 27, 2011. One hundred and
eighty days from January 27, 2011 was July 25, 2011. Since using July 26, 2011, the date the appeal was received
by the Clerk of the Board, would result in the loss of appeal rights, the date of the postmark is considered the date of
filing. The date of the U.S. Postal Service postmark is July 22, 2011, which renders the appeal timely filed. See 20
C.F.R. § 501.3(f)(1).
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant established that she sustained an injury in the performance
of duty.
FACTUAL HISTORY
On June 24, 2010 appellant, then a 53-year-old rural letter carrier, filed an occupational
disease claim alleging that on May 5, 2010 she first realized her bilateral carpal tunnel, bilateral
tennis elbow and foot and neck conditions were employment related.
By letter dated July 1, 2010, OWCP informed appellant that the evidence of record was
insufficient to support her claim. Appellant was advised as to the medical and factual evidence
required to support her claim. OWCP gave her 30 days to provide the requested information.
In response, appellant submitted her job description, diagnostic test and progress notes
dated June 17 and 29, 2010 from Dr. Andrew W. Harakas, a treating Board-certified orthopedic
surgeon, who provided physical findings and diagnosed lateral epicondylitis, bilateral
radiocapitellar synovitis, bilateral carpal tunnel syndrome and C7-8 radiculopathy.
By decision dated August 17, 2010, OWCP denied appellant’s claim. It found the
evidence insufficient to establish a causal relationship between the diagnosed condition and her
employment.
On September 8, 2010 appellant requested a written review of the record by an OWCP
hearing representative. She submitted an August 3, 2010 progress note from Dr. Harakas who
provided physical findings and diagnosed carpal tunnel syndrome with some radiculopathy at
C7-8. Appellant related that her work involved repetitive motion which she believed was a cause
of her carpal tunnel condition. She asked Dr. Harakas if her repetitive work duties could cause
her condition and he noted that “these type of modalities could certainly aggravate or case the
problems” seen in her wrist and elbow.
By decision dated January 26, 2011, an OWCP hearing representative affirmed the
August 17, 2010 decision.3
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of establishing the essential
elements of her claim, including the fact that the individual is an employee of the United States
within the meaning of FECA; that the claim was filed within the applicable time limitation; that
3

The Board notes that, following the January 26, 2011 hearing representative’s decision, OWCP received
additional evidence. However, the Board may only review evidence that was in the record at the time OWCP issued
its final decision. See 20 C.F.R. § 501.2(c)(1); M.B., Docket No. 09-176 (issued September 23, 2009); J.T., 59
ECAB 293 (2008); G.G., 58 ECAB 389 (2007); Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54
ECAB 373 (2003).
4

5 U.S.C. § 8101 et seq.

2

an injury was sustained while in the performance of duty as alleged and that any disability and/or
specific condition for which compensation is claimed are causally related to the employment
injury.5 These are the essential elements of each and every compensation claim regardless of
whether the claim is predicated on a traumatic injury or an occupational disease.6
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, an employee must submit the following: (1) medical evidence establishing the
presence or existence of a condition for which compensation is claimed; (2) a factual statement
identifying employment factors alleged to have caused or contributed to the condition; and
(3) medical evidence establishing that the employment factors identified by the employee were
the proximate cause of the condition or illness, for which compensation is claimed or stated
differently, medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the employee.7
Causal relationship is a medical issue and the medical evidence required to establish
causal relationship is rationalized medical evidence.8 Rationalized medical evidence is medical
evidence which includes a physician’s rationalized medical opinion on the issue of whether there
is a causal relationship between an employee’s diagnosed conditions and the implicated
employment factors.9 The opinion of the physician must be based on a complete factual and
medical background of the employee, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
conditions and the specific employment factors identified by the employee.
ANALYSIS
Appellant filed an occupational disease claim attributing her bilateral carpal tunnel,
bilateral tennis elbow and foot and neck conditions to her employment duties. OWCP accepted
the employment factors identified by her, but denied her claim on the grounds that she failed to
submit any rationalized medical evidence. Thus, the question to be resolved is whether the
medical evidence submitted by appellant is sufficient in explaining how the identified conditions
of lateral epicondylitis, bilateral radiocapitellar synovitis, bilateral carpal tunnel syndrome and
C7-8 radiculopathy were caused or aggravated by her employment. The Board finds that she did
not provide sufficient medical evidence to meet her burden of proof.
In support of her claim, appellant submitted progress notes from Dr. Harakas. In
progress notes dated June 17 and 29, 2010, Dr. Harakas provided physical findings and
diagnosed lateral epicondylitis, bilateral radiocapitellar synovitis, bilateral carpal tunnel
syndrome and C7-8 radiculopathy. However, he provided no opinion as to the causation of these
5

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

6

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

7

D.D., 57 ECAB 734 (2006); Donna L. Mims, 53 ECAB 730 (2002).

8

I.R., Docket No. 09-1229 (issued February 24, 2010); David Apgar, 57 ECAB 137 (2005).

9

G.G., 58 ECAB 389 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005).

3

conditions in either the June 17 or 29, 2010 progress notes. The Board has long held that
medical evidence which does not offer any opinion regarding the cause of an employee’s
condition is of limited probative value on the issue of causal relationship.10 Thus, the progress
notes dated June 17 and 29, 2010 are insufficient to meet appellant’s burden of proof.
Appellant also submitted an August 3, 2010 progress note from Dr. Harakas in which he
diagnosed carpal tunnel syndrome with some radiculopathy at C7-8 and provided physical
findings. In response to a question from appellant as to whether these conditions could be
caused by her repetitive work duties, Dr. Harakas responded by stating that the “these type of
modalities could certainly aggravate or cause the problems” seen in her wrist and elbow. He did
not explain how the diagnosed carpal tunnel syndrome with some radiculopathy at C7-8 were
caused or contributed to by her employment duties.11 Dr. Harakas merely noted in response to
appellant’s question that her repetitive work duties could have aggravated or caused her
problems. The Board finds this report is speculative or equivocal as the physician concludes that
appellant’s condition could have been caused by the employment duties identified by appellant.
In order to be of probative value, medical opinions should be expressed in terms of a reasonable
degree of medical certainty.12 Furthermore, the Board has held that medical opinions which are
speculative or equivocal are of diminished probative value.13 For these reasons, the report is
insufficient to meet appellant’s burden to establish that diagnosed conditions of carpal tunnel
syndrome with some radiculopathy at C7-8 were caused by her employment-related paint
exposure. Thus, Dr. Harakas’ August 3, 2010 progress note is also insufficient to establish that
the diagnosed conditions were caused or aggravated by appellant’s employment.
Because appellant has not submitted competent medical opinion evidence containing a
reasoned discussion of causal relationship, one that soundly explains how her employment duties
caused or aggravated a firmly diagnosed medical condition, the Board finds appellant has not
established the essential element of causal relationship.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

10

A.D., 58 ECAB 149 (2006); Robert Broome, 55 ECAB 339 (2004).

11

See Gloria J. McPherson, 51 ECAB 441 (2000) (the opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant).
12

See Roy L. Humphrey, 57 ECAB 238 (2005) (to be probative, the medical opinion must be of reasonable
medical certainty and supported by medical rationale).
13

See S.E., Docket No. 08-2214 (issued May 6, 2009) (the Board has generally held that opinions such as the
condition is “probably” related, “most likely” related or “could be” related are speculative and diminish the
probative value of the medical opinion); Cecelia M. Corley, 56 ECAB 662 (2005) (medical opinions which are
speculative or equivocal are of diminished probative value).

4

CONCLUSION
The Board finds that appellant did not establish that she sustained an injury in the
performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 26, 2011 is affirmed.
Issued: March 16, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

